People v Lewis (2021 NY Slip Op 04333)





People v Lewis


2021 NY Slip Op 04333


Decided on July 9, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2021

PRESENT: SMITH, J.P., PERADOTTO, TROUTMAN, WINSLOW, AND BANNISTER, JJ. (Filed July 9, 2021.) 


MOTION NO. (1321/09) KA 06-00554.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJAMELL LEWIS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.